STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


                                                                                   FILED
In re The Marriage of:
                                                                              December 20, 2019
                                                                                EDYTHE NASH GAISER, CLERK
Warren H.,                                                                      SUPREME COURT OF APPEALS
Respondent Below, Petitioner                                                        OF WEST VIRGINIA


vs) No. 18-0750 (Fayette County 17-D-210)

Kimberly S.,
Petitioner Below, Respondent



                               MEMORANDUM DECISION
       Petitioner Warren H.,1 pro se, appeals the July 17, 2018, order of the Circuit Court of
Fayette County affirming the June 19, 2018, final order of divorce entered by the Family Court of
Fayette County. Respondent Kimberly S., by counsel Sandra Henson Kinney, filed a summary
response in support of the circuit court’s order.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        The parties married in Oregon on December 6, 2014. The parties lived together as husband
and wife in Fayette County, West Virginia, until November 24, 2016, at which time they separated
and ceased all cohabitation. On June 2, 2017, Respondent initiated divorce proceedings against
petitioner in the Family Court of Fayette County. Thereafter, petitioner admitted that irreconcilable
differences existed between them.

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v.
Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).

                                                  1
         The parties have a four-year-old child together and submitted a joint parenting plan
pursuant to West Virginia Code § 48-9-205. The joint parenting plan was comprehensive in that it
provided for (1) alternating seven-day periods of custodial responsibility with the child on a week
on/week off basis; (2) a separate schedule for holidays and vacation time that takes precedence
over the regularly scheduled parenting time; (3) allocation of decision-making authority regarding
major decisions such as the child’s education; and (4) parenting time for a party (through midweek
visitation or air travel at the other’s expense) when the other party has the child for an extended
period such as summer vacation or respondent’s annual trip to Mexico.2 At an April 25, 2018,
final hearing, each party appeared with counsel and testified that “the parenting plan was entered
into knowingly and voluntarily” and that “the parenting plan promotes the best interest of the
parties’ children [sic].” Accordingly, the family court adopted the joint parenting plan in its June
19, 2018, final order of divorce.

        On July 16, 2018, petitioner filed an appeal from the June 19, 2018, final order of divorce
in the Circuit Court of Fayette County, arguing that various aspects of the joint parenting plan were
unfair to him and that he did not have adequate legal representation before the family court. In an
order entered July 17, 2018, the circuit court determined that neither issue necessitated a hearing.
The circuit court found that the parties reached an agreement and that the family court did not
abuse its discretion in adopting that agreement. The circuit court further found that, if petitioner
believed that he was not adequately represented before the family court, the proper course is to
take that matter up with his former attorney. Accordingly, the circuit court affirmed the family
court’s June 19, 2018, final order of divorce. Petitioner now appeals the circuit court’s July 17,
2018, order.

       In the Syllabus of Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004), we held that

               [i]n reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

“Although parents have substantial rights that must be protected, the primary goal in cases
involving . . . family law matters . . . must be the health and welfare of the children.” Syl. Pt. 3, In
re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996); see also Michael K.T. v. Tina L.T., 182 W. Va.
399, 405, 387 S.E.2d 866, 872 (1989) (finding that “the best interests of the child is the polar star
by which decisions must be made which affect children”).




       2
         The joint parenting plan provides that respondent is allowed to take the child to Mexico
for a period of eight weeks each year.

                                                   2
        On appeal, petitioner raises numerous issues that are all addressed by the joint parenting
     3
plan. The family court found that each party testified that he or she knowingly and voluntarily
agreed to the parenting plan and that it was in the child’s best interests. “An appellate court may
not decide the credibility of witnesses or weigh evidence as that is the exclusive function and task
of the trier of fact.” State v. Guthrie, 194 W. Va. 657, 669 n.9, 461 S.E.2d 163, 175 n.9 (1995).
Based upon our review of the record, we concur with the circuit court’s findings that the parties
reached an agreement and that the family court did not abuse its discretion in adopting that
agreement.4 Accordingly, we conclude that the circuit court correctly affirmed the family court’s
June 19, 2018, final order of divorce, including the adoption of the joint parenting plan.

       For the foregoing reasons, we affirm the circuit court’s July 17, 2018, order upholding the
family court’s June 19, 2018, final order of divorce.

                                                                                         Affirmed.


ISSUED: December 20, 2019

CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




         3
             Respondent counters that all of petitioner’s issues are without merit.

        We further concur with the circuit court’s finding that, if petitioner believes that he was
         4

not adequately represented before the family court, the proper course is to take that matter up with
his former attorney.
                                                3